


109 HR 5543 IH: To ensure that the average fuel economy achieved by

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5543
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Tom Davis of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ensure that the average fuel economy achieved by
		  automobiles manufactured after 2016 is no less than 33 miles per gallon, and
		  for other purposes.
	
	
		1.Average fuel economy
			 standards and credit trading program
			(a)Average fuel
			 economy standards
				(1)In
			 generalSection 32902 of title 49, United States Code, is
			 amended—
					(A)in subsection
			 (c)—
						(i)by
			 striking (1) Subject to paragraph (2) of this subsection, the
			 and inserting The; and
						(ii)by
			 striking paragraph (2); and
						(B)by redesignating
			 subsections (i) and (j) in order as subsections (k) and (l), and by inserting
			 after subsection (h) the following:
						
							(i) Standards for
				model years after 2008The
				Secretary of Transportation shall prescribe by regulation average fuel economy
				standards for automobiles manufactured by a manufacturer in model years after
				model year 2008, that shall—
								(1)ensure that the
				average fuel economy achieved by automobiles (including passenger automobiles)
				manufactured by a manufacturer in model years after 2016 is no less than 33
				miles per gallon; and
								(2)ensure that
				improvements to fuel economy standards do not degrade the safety of automobiles
				manufactured by a manufacturer.
								(j)Sized-based
				standardsThe Secretary may
				establish separate standards for different classes of automobiles (including
				passenger automobiles) according to
				size.
							.
					(2)Conforming
			 amendmentsSuch section is further amended—
					(A)in subsection
			 (c)(1) in the first sentence by inserting and subsection (i)
			 after of this subsection; and
					(B)in subsection (k)
			 (as redesignated by subsection (a)) by striking or (g) and
			 inserting (g), or (i).
					(b)Fuel economy
			 credit trading programSection 32903 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(g)Credit Trading
				Among ManufacturersThe
				Secretary shall establish by regulation a corporate average fuel economy credit
				trading program to allow a manufacturer that exceeds the fuel economy standards
				it is required to meet to sell credits to another
				manufacturer.
					.
			
